 UNITED STATES DISTRICT COURT FOR THE SOUTHERN J:>lSTRJCT OF NEW YORK Index No.                                                                     t:19-CV-02997-ISR
-------       --------------------------------===c...
                                                                                                                                                      04/04/2019
                                                                                                                                                        Calendar No.
   JONATHAN SILVERMAN                                                                                             Plaintiff{s) Petitioner(s)
                                                                    again.st                                                                       ~ AFFIDAVIT
                                                                                                                                                          OF
_ PA
  __ YWARD,
      __ _:_INC.,
            _ _;__ET_
                    AL.                                     Defendant)s) Respondent(s)
                      __ _ _ _ _ _ __ _ __ _ _ __ _ __ _ _ _::...c,:..;__.;..;..=:<....e=e:..:...=-"'=--
STA TE OF DELAWARE, COUNTY OF: Nt;W CASTLE                                 s,.,
                                                                                                                                                  r     SER VICE

     The under.;igned, being sworn, says: Deponent is not a party herein, is over 18 years of age and resides at Wilmington, DE

On 4/9/ 19                                       at    3:30 p .M., at C/0 HARVAA!l 8USIN€SS SERVJCES. JNC.• 16192 COASTAL HIOHWA Y. LEWES. DE 19958
deponent served the within
        :X: summons and complaint
        ~ subpoena duces tecum
            ::J citation                   D
on                                                                                           ><: defendant        D   witness        hereinafter called      therein
      PAYWARD VENTURES, JNC.                                                                 ::J respondent                             the recipient         lamed
  11t01v10uA1.       by delivering a true copy ofeach to sa.id recipient personally; deponent knew the person so served to be the person described as
       ,.D           said recipient therein.
cORPORArio•          a DELAWARE                 corporation, by delivering thereat a true copy of each to    LISA KLINE
       2.   ~       personally~ deponent knew said corporati on so served to be the corporation, describe-d io same as said recipient and knew said
                    individual to be MANAGING AGENT                                                           thereof
   Sl/lTA8LE
                    by delivering thereat a true copy ofeach to                                                            a person of suitable age and
 AG! ,u,oN          discretion. Said premises is recipient's ::::J actual place of business O dwelling place C usual place of abode within the state.
     ,.□            by affixing a true copy of each to the door of said premises, which is recipient's D actual place of business                =
                                                                                                                                       dwelling place
                    D usual place of abode within the state. Deponent was unable, with due diligence to find recipient or a person of suitable age
 Al',UCJNQ TO
  DOOR, l!TC,       and discretion, thereat, having called there
       ~□

  IIAI.Llli'G TO
  ftE$10ENCE
                    Deponent talked to                                             at said premises who stated that recipient D lived C worked there.
USE Wl'TH 3 OR 4    Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a postpaid envelope properly addressed to recipient
      .. □          at recipient's last known residence, at                                                                               and deposited
                    said envelope in an official depository under exclusive care and custody of the U.S. Postal Service within New York State,
  IIAIUNQ TO        Within 20 days of such delivery or affixing, deponent enclosed a copy of same in a first class post paid envelope properly
  IU$UIE$$
USl!Wn H30R4        addressed to recipient at recipient's actual place of business, at
      58. □                                                    in an official depository under the exclusive care and custody of the U.S. Postal Service
                    within New York State. The envelope bore the legend "Personal and Confidential" and did not indicate on the outside thereof,
                    by return address or otherwise, that the communication was from an attorney or concerned an action against the recipient.
 DiSCRIPTION        0 Male          :>Cl White Skin     O Black Hair         O White Hair           14-20 Yrs.     Cl Under S'      0 Under 100 Lbs.
                    ® Female ::J Black Skin             X Brown Hair O Balding                  O 21-35 Yrs.       ::J 5 '0"-5'3" r 100- ll0 Lbs.
                                    ::J Yellow Slcin 'J Blonde Hair D Mustache                  i8 36-50 Yrs.      ~ 5 '4"-5' 8"    X 131-160 Lbs.
                                   :J Brown Skin CJ Gray Hair                CJ Beard           L, 51-65 Yrs.      D 5 '9"-6'0" D 161 -200 Lbs.
                                    D Red Skin              Red Hair         D Glasses          C: Over 65 Yrs. (-1 Over 6'            Over 200 Lbs.
                    Other identifying features:
 □

     WllllESS
      FEES           s                     the authorizing traveling expenses              J was paid (tendered) to the recipient _ _ _ _ _ _ _ _ __
            □                              and one days' witness fee:                    0 was mailed to the witness with subpcona copy.
                     J asked the person spoken to whether recipient was in active military service of the United States or of the State of New York in any capacity

     MILITARY
                     whatever and received a .negative reply. Recipient wore ordinary ctvllian clothes and no military wriform. The source of my infonnation
     SERVICE         and the grounds of my belief are the conversation.s and observations above narrated. Upon information and belief I aver lbat lhe recipient is not
            □        in military service of New York State or of the United States as that term is defined in either the State or in the Federal statutes.

  Sworn to before me on
                                                                                                                              License No.


                                                                                                       GRANVILLE MORRIS
